Citation Nr: 1642401	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-28 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2. Entitlement to service connection for liver failure and liver transplant as a result of hepatitis C.

3. Entitlement to service connection for kidney disease as a result of hepatitis C.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A Board decision issued in March 2006 denied service connection for hepatitis C; the Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court). 

2. Evidence received since the March 2006 Board decision denying service connection for hepatitis C is not new and does not raise a reasonable probability of substantiating the claim.

3. Service connection has not been established for hepatitis C, which is the cause of the Veteran's liver failure and kidney disease.



CONCLUSIONS OF LAW

1. The March 2006 Board decision denying service connection for hepatitis C is final; evidence received since the March 2006 Board decision denying service connection for hepatitis C is not new and material and there is no legal basis for reopening the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2. The criteria for service connection for liver failure and transplant and for kidney disease have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In March 2012, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded VA examinations in this case because the claims for liver and kidney disabilities were raised secondary to a non-service-connected disability.  In such circumstances, the lack of a VA examination is not contrary to the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


Analysis

The March 2006 Board decision denying service connection for hepatitis C found that there was no competent evidence linking the disability to any event or occurrence during the Veteran's active service.

In rendering that decision, the Board considered the Veteran's service treatment records, as well as his statements regarding events in service and records showing treatment since service separation.  The Board specifically discussed the Veteran's statements that he "stuck" himself three times while working as a hospital janitor, his reports of working in the kitchen while stationed in Germany when other workers were sent home with hepatitis, and his contentions that he contracted chronic hepatitis from vaccination guns during his induction to service.  

Evidence received since the March 2006 Board decision includes additional post-service treatment records showing that the Veteran has incurred additional complications of hepatitis C, a statement from his wife regarding the fact that the Veteran has not felt well for years and has complications of hepatitis C, and additional statements by the Veteran.  The Veteran's specific statements have attributed his hepatitis C to possible infection from vaccination guns used during his induction to service and to his work in the kitchen while stationed in Germany when other workers were sent home with hepatitis.  

After reviewing the evidence received since the March 2006 Board decision, the Board finds that it does not qualify as new and material evidence.  Specifically, the statement from the Veteran's wife and the records of post-service medical treatment for hepatitis C complications are new, but they are not material.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In this case, the new evidence relates to the question of a present disability, which was already an established and accepted fact at the time of the March 2006 Board decision.  The facts which had not been established were any which linked the Veteran's current disability to an event or exposure in service.  None of the newly received evidence serves to establish such a link.  The statements by the Veteran regarding exposure from either an airgun vaccination or from working in the kitchen in Germany after other workers contracted hepatitis are not new; similar statements regarding these same incidents were considered as part of the March 2006 decision.

Where new and material evidence relative to the Veteran's claim of service connection for hepatitis C and its residuals has not been received, there is no legal basis for reopening the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156. 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Analysis

In light of the decision above that there is no legal basis to reopen the claim of service connection for hepatitis C, the claims of service connection for liver failure and liver transplant and for kidney disease must be denied.  These claims are based on the underlying claim of service connection for hepatitis C, which caused the liver and kidney disabilities.  Where the underlying disability is not service connected, the claims of secondary service connection have no foundation and must be denied.  38 C.F.R. § 3.310.  The Veteran has not contended that his liver and kidney disabilities are directly related to active service outside their relationship to hepatitis C.

 
ORDER

New and material evidence has not been received with respect to the Veteran's claim of service connection for hepatitis C and reopening of the claim is denied.

Entitlement to service connection for liver failure and liver transplant is denied.

Entitlement to service connection for kidney disease is denied.


REMAND

Regarding the hearing loss and tinnitus claims, additional development is required.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service- connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran filed a claim of service connection for bilateral hearing loss and tinnitus in December 2011.  In a March 2012 statement, the Veteran's wife noted that he did not hear well and missed most of what his co-workers were saying.  In his substantive appeal (VA Form 9), the Veteran asserted that consideration had not been given to his work refueling helicopters while stationed at Fort Hood as a possible cause of his hearing loss.  These factors are sufficient to satisfy the low threshold requirements of McLendon.  An examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that he has a current disability, to include tinnitus and hearing loss under 38 C.F.R. § 3.385 and whether it is at least as likely as not (probability 50 percent or greater) any such disability was incurred in or aggravated by his military service, to include his work as refueling helicopters.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


